IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAMSPORT AREA SCHOOL                    :   No. 501 MAL 2021
DISTRICT,                                   :
                                            :
                   Respondent               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
WILLIAMSPORT AREA EDUCATION                 :
SUPPORT PROFESSIONALS                       :
ASSOCIATION,                                :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.